DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on June 27, 2022 was received. Claims 1 and 3  were amended. No claim was canceled. No claim was added. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued March 28, 2022. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Kuchenbeiser (US20160108064) on claims 1-5 are withdrawn, because the claims have been amended.  
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onojawa (JP2010103484A). 
Regarding claim 1, Onojawa teaches a method of forming a silicon nitride film (a method for fabricating a thin film) (paragraph 0001) by chemical vapor deposition (paragraphs 0003, 0010). Onojawa teaches to introduce a vapor deposition precursor comprising a compound such as, Cl3SiN(C2H5)2 or Cl3SiN(CH3)2 (paragraphs 0010 and 0012), which reads on Formula 1. 
Regarding claim 2, Onojawa teaches R1, R2 is methyl group or ethyl group (paragraph 0012).
Regarding claim 4, Onojawa teaches the deposition is CVD (paragraph 0003, 0010).
Regarding claim 5, Onojawa teaches to inject reactant gases such as nitrogen or ammonia (paragraphs 0014 and 0017).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN1834288A) in view of Onojawa (JP2010103484A).
Regarding claim 1, Huang teaches a CVD method of forming a silicon based film on a substrate (abstract, paragraphs 0002) and disclose to introduce a silicon precursor in to the chamber (paragraph 0015). Huang teaches the silicon precursor has a formula 
    PNG
    media_image1.png
    34
    167
    media_image1.png
    Greyscale
, wherein R1, R2=H, CH3, C2H5, C3H7 or C4H9 ; R3= Cl; n=2-4 (paragraph 0008 and abstract), which reads on the claimed formula 1 with n is 0 to 2, X1 is Cl and the same R1 and R2 as claimed. 
Huang does not explicitly teach n is 3. However, Onojawa teaches a method of forming a silicon nitride film (a method for fabricating a thin film) (paragraph 0001) by chemical vapor deposition (paragraphs 0003, 0010) and discloses to introduce a vapor deposition precursor comprising a compound such as, ClSi(N(C2H5)2)3, Cl2Si(N(C2H5)2)2, Cl3SiN(C2H5)2, ClSi(N(CH3)2)3, Cl2Si(N(CH3)2)2, or Cl3SiN(CH3)2 (paragraphs 0010 and 0012), which reads on Formula 1, wherein X1 is Cl, the same R1 and R2 as claimed and n is 1, 2 or 3. 
    PNG
    media_image1.png
    34
    167
    media_image1.png
    Greyscale
 with n = 1, 2 and 3 in forming silicon based film by CVD are considered as functionally equivalent silicon precursor as Onojawa. Therefore, it would have been obvious to one of ordinary skill in the art to substitute formula 1 with n = 3 for n = 1 or 2 as silicon precursor in the method of forming silicon film by CVD as disclosed by Huang.
Regarding claim 2, Huang teaches R1, R2=H, CH3, C2H5, C3H7 or C4H9 (paragraph 0008 and abstract), which reads on the limitation of methyl group, ethyl group, isopropyl group, propyl group and butyl group. 
Regarding claim 3, Huang teaches the R1, R2 = C2H5 which reads on isopropyl group (paragraph 0008).  
    PNG
    media_image1.png
    34
    167
    media_image1.png
    Greyscale
 with n = 1, 2 and 3 in forming silicon based film by CVD are considered as functionally equivalent silicon precursor as Onojawa (paragraph 0012). Therefore, it would have been obvious to one of ordinary skill in the art to substitute formula 1 with n = 3 for n = 1 or 2 as silicon precursor in the method of forming silicon film by CVD as disclosed by Huang.
Regarding claim 4, Huang teaches the deposition is CVD (abstract, paragraph 0002).
Regarding claim 5, Huang teaches the reactant gas is ammonia (paragraph 0008 and 0013). 
Regarding claim 6, Huang teaches the process temperature is 600-900ºC, 680 ºC, 750 ºC or 720 ºC (paragraphs 0008, 0030, 0032 and 0034), which is inside of the claimed range. 
Regarding claim 7, it is noted that instant claim is a product-by-process claim. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113). In this case, Huang in view of Onojawa teaches a silicon based film by CVD process using the silicon precursor same as the claimed precursor (see rejections of claim 1 above), thus, Huang in view of Onojawa teaches a thin film which is fabricated by the method of claim 1. It is the position of the examiner that film properties of surface roughness of 0.2nm or less and a density of 2.5 g/cm3 or more is inherent, given that the process of forming the thin film and the material (CVD process with formula 1 silicon precursor, same reactant with claim 5 and same process temperature) disclosed by Huang in view of Onojawa and the present application are the same. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in than in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robentson, 49 USPQ2d 1949(1999). 
Regarding claims 8-9, Huang in view of Onojawa teaches the thin film is formed on the substrate to form an electronic device such as semiconductor device or solar cell (paragraphs 0002, 0004, 0006 and 0017).

Claims 7-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Onojawa (JP2010103484A) as applied to claims 1-2 and 4-5 above.
Regarding claim 7, it is noted that instant claim is a product-by-process claim. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113). In this case, Onojawa teaches a silicon based film formed by CVD process using the silicon precursor same as the claimed precursor (see rejections of claim 1 above), thus, Onojawa teaches a thin film which is fabricated by the method of claim 1. It is the position of the examiner that film properties of surface roughness of 0.2nm or less and a density of 2.5 g/cm3 or more is inherent, given that the process of forming the thin film and the material (CVD process with formula 1 silicon precursor and same reactant with claim 5) disclosed by Onojawa and the present application are the same. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in than in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robentson, 49 USPQ2d 1949(1999). 
Regarding claims 8-9, Onojawa teaches the thin film is formed on the substrate to form an electronic device such as semiconductor device (paragraph 0001).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/N.V.L/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717